Title: To Thomas Jefferson from John Minor, 5 February 1806
From: Minor, John
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond. Feb. 5th 1806
                        
                        Your Letter of the 20th Decr would certainly have been replied to much sooner had I not waited to gain full
                            information on the subject of which that Letter treated the enclosed contains an account of the result, of my enquiries
                            and Exertions, which I regret are not such as I hoped and wished.
                        The Legislature of this State have not yet risen; we have been detained for the last two Days by a
                            disagreement between the Senate and House of Delegates respecting the right of the former to amend a Bill makeing
                            Appropriations of the Revenue: In the Course of the discussion, we have refered Back to the Journals of 1778, when a
                            similar dispute occured, in which I observe you bour a conspicuous part; but the Journal does not inform in what was the
                            result of that contest—I suspect we shall be obliged to compromise this by adhereing; and bringing in a new Bill
                            assimilated to the former, includeing part of the Senates amendments.
                        I have been endeavouring to procure a Parliamentary Manual, compiled and written by you; but I find it can
                            not be procured in the Book stores. Will you be so good, my dear Sir, as to give me one?
                        Belive me to be, with sincere Esteem and high respepect
                  Your mo. ob. serv.
                        
                            John Minor
                     
                        
                    